Title: Anthony Ameloo, Franco and Adrianus Dubbeldemuts, and Pieter Willemsen [to the American Commissioners], 30 October 1777
From: Ameloo, Anthony,Dubbeldemuts, Franco,Dubbeldemuts, Adrianus,Willemsen, Pieter
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


This letter and the one that follows were the commissioners’ first word of an episode that bred controversy for years to come. The Chester, a sloop commanded by William Bray, sailed for the Netherlands the previous April from the Bay of Honduras, carrying produce of the Mosquito Coast. A British privateer stopped her, but let her go when Bray produced evidence that the ship and cargo were Dutch property. He put in at Bermuda on June 13 for provisions, sailed the next day, and was almost immediately seized by two American privateers out of Charleston, the Fair American and the Experiment. They were commanded by brothers, Charles and Francis Morgan, who over Bray’s protests dispatched the Chester to Charleston and carried her crew with them to St. Eustatius. There they put the captain ashore with three of his men, and incorporated the others in their own crews. Bray eventually found his way to Rotterdam, where he arrived on Oct. 27; the next day he made a formal deposition, which was enclosed with this letter. Meanwhile the Chester had reached Charleston in early July and been libeled in the court of admiralty. The proceedings were uncontested (the owners had then no inkling of what had happened); the jury adjudged the ship and cargo British property, and they were ordered sold. Efforts to overturn the judgment and obtain damages, which will appear in this and future volumes, came to involve the Dutch government and Congress and dragged on until 1786.
 
Messieurs,
Rotterdam ce 30. Octobre 1777.
La Deference des Americains pour vous, Messieurs, et les relations que vous ÿ avez, nous fait prendre la liberté de vous ecrire.
Le Navire Le Chester, nous appartenant en propre aussi bien que sa Cargaison, aiant ete acheté pour notre compte par Mr. van Teylingen notre Agent à Blac river, comme cela vous paroitra par l’extrait de ses lettres ci-jointes, que nous avons fait traduire et mettre en forme legale, nous y ajoutons le certificat que nous avons donnés sous sermant devant Messieurs Les Bourguemaitres de cette Ville, pour constater en due forme la proprieté du dit Navire et de sa Cargaison, qui appartenant en tout sans aucune exception à des Sujets des Etats d’Hollande, ne pouvoit pas s’attendre a aucune insulte, et encore moins à une capture formelle de deux corsaires Americains, comme cela vous paroitra tres clairement par l’attestation que le Capitaine Wm. Braÿ à donné devant les Juges de Rotterdam, Sous serment, et dont nous joignons ici l’extrait. Quoi que les papiers du dit Navire prouvoient clairement et indubitablement, qu’il appartenoit aussi bien que sa Cargaison à des Negocians Hollandois, et qu’il navigoit sous Le pavillon Hollandois, outre que Monsieur van Teylingen notre Agent et Commissionaire est natif de cette ville, que son Pere ÿ a été Bourguemaitre, et par consequent aussi bien que les proprietaires, Sujet de la Republique, on à donc pu se convaincre tres clairement que les Anglois, ou aucun Anglois n’avoient la moindre part, ni dans le dit Navire ni Dans sa Cargaison. Il est donc une Injustice et une Violence apensé [impensée?] d’avoir pris le dit Navire, d’en renvoier les Matelots, et par la meme d’oter aux interessés le pouvoir de reclamer leur navire, et de le faire rendre à Sa destination, et quoique nous nous flattons qu’aprés avoir examinée les papiers on nous rendra justice à Charlestown, on nous a causé un dommage irreparable en renvoiant nos Matelots, et engageant d’autres à quitter le navire. Dans cette perplexité Messieurs nous avons recours à vous, et nous attendons de votre pouvoir et de votre justice, de nous procurer la restitution du dit Navire et un dedommagement equitable des pertes, que cette conduite violente, et contraire aux droits des Gens nous cause. Nous vous supplions de vouloir nous faire parvenir votre reponce sous les auspices de Messrs. Necker nos Amis et correspondens; nous nous flattons, que les preuves vous paroitront aussi claires et indubitables, comme elles sont, et nous vous repetons, qu’aucun etranger de quelque nation qu’il puisse etre n’a aucune part directe ou indirecte dans le Dit navire ou Sa Cargaison sur quoi vous pouvez compter, comme aussi de la Verité de tout ce que nous avancons, et tout cela ensemble nous fait esperer votre protection signalée, dans une affaire aussi chagrinante qu’injuste, aiant l’honneur d’être parfaitement Messieurs Vos tres humbles et obeissants Serviteurs
Aÿ: AmelooFr. & A: DubbeledemutsP. Willemsen
